Stevens, J. (dissenting).
It should be recognized that because of pragmatic economic considerations, straight cash sales of rela*494lively small manufacturing enterprises are not usually made or generally contemplated. The offer was reasonably definite and its terms could have been reasonably met. Id cerium est quod cerium reddi potesi. That is certain which may be rendered certain. (Wells v. Alexandre, 130 N. Y. 642, 645; Castelli v. Tolibia, 83 N. Y. S. 2d 554, affd. 276 App. Div. 1066; 1 Williston, Contracts [3d ed.], § 47; 9 N. Y. Jur., Contracts, p. 578, § 47.) Had the respondents been so disposed they could have met the terms of the offer. They chose to do nothing. It cannot be said therefore as a matter of law that the bona fide offer for the purchase of the majority stock was not such an offer as was contemplated in the option agreement of I960. Even if this approach" be rejected, at the very least, an ambiguity exists as to what the parties actually bargained for which requires a trial. I would therefore reverse and deny the motion for summary judgment.
Breitel, McNally and Steuer, JJ., concur in Per Curiam opinion; Stevens, J., dissents in opinion, in which Botein, P. J., concurs.
Order, entered on May 18, 1966, so far as appealed from, affirmed, on the law, with $50 costs and disbursements to the interpleaded defendant-respondent.